COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §

  JAVIER GONZALEZ,                                §            No. 08-19-00062-CR

                       Appellant,                 §               Appeal from the

  v.                                              §              34th District Court

  THE STATE OF TEXAS,                             §          of El Paso County, Texas

                        State.                    §            (TC# 20170D04716)

                                             §
                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until December 7, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before December 7, 2019.

       IT IS SO ORDERED this 8th day of November, 2019.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.